Citation Nr: 0821757	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 30, 1976 to 
December 1, 1976, and received an honorable discharge.  

The veteran served in the Army National Guard from December 
2, 1976 to April 7, 1982, and received an other than 
honorable discharge.  In a September 2006 administrative 
decision, the Regional Office in Providence, Rhode Island, 
determined that the veteran's period of National Guard 
Service was dishonorable for VA purposes, and that he is 
ineligible for any disability claims for that period of 
service.  

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied service connection for 
tinnitus and continued a denial of service connection for 
back strain because new and material evidence had not been 
submitted; and from a March 2007 decision by the RO which 
denied service connection for hearing loss.  

The veteran testified at a Travel Board hearing held at the 
RO in May 2008 before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
has hearing loss and tinnitus.

2.  There is no evidence of exposure to acoustic trauma 
during the veteran's period of honorable active duty service 
in 1976.  The veteran subsequently served as a cannoneer in 
an Army National Guard artillery battalion, where he may have 
sustained exposure to acoustic trauma; however, his period of 
service in the National Guard has been determined to be 
dishonorable for VA purposes, thus disqualifying him from 
making claims for VA disability compensation benefits during 
for that period of service.

3.  In a December 1998 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.

4.  The evidence received since the December 1998 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for residuals 
of a back injury.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  The December 1998 Board decision declining to reopen the 
claim of service connection for residuals of a back injury is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).

4.  Evidence received since the December 1998 Board decision 
is not new and material, and the claim of service connection 
for residuals of a back injury is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hearing loss, tinnitus, and a back disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent on 
October 4, 2005 and October 27, 2005, which were specifically 
intended to address the requirements of the VCAA with respect 
to the veteran's claim to reopen, and of service connection 
for tinnitus.  Another VCAA notice letter was sent to the 
veteran in August 2006 in connection with his claim of 
service connection for hearing loss.  In the letters, the RO 
advised the veteran of what the evidence must show to 
establish service connection in general and service 
connection for arthritis of multiple joints, and for drug 
abuse in particular.  

Moreover, the October 4, 2005, VCAA letter informed the 
veteran of the need to submit new and material evidence to 
reopen the previously-denied claim of service connection for 
arthritis of multiple joints.  The October 4, 2005, VCAA 
letter specifically informed the veteran as top what would 
constitute both "new" and "material" evidence.  This 
advisement satisfied the requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held that claimants must be 
specifically informed of what is required to reopen their 
previously-denied claims.  

Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in the letters to submit VA Form(s) 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

The letters notified the veteran that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, employment 
records, and records from Federal agencies.  In that letter, 
the veteran was also advised that VA was responsible for 
getting relevant records from any Federal agency, to include 
records from the military, and VA medical centers (including 
private facilities where VA authorized treatment).  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letters, the RO advised to send any medical 
reports that he had.  The request in these VCAA letters was 
unlimited and open ended; that is, they could reasonably be 
read to encompass any and all evidence in the veteran's 
possession.  The VCAA letters thus complied with the "give 
us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims to reopen and for service connection for tinnitus 
was initially adjudicated by the RO in February 2006, after 
the two October 2005 VCAA letters.  The claim of service 
connection for hearing loss was initially adjudicated by the 
RO in March 2007, after the August 2006 VCAA letter. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As to the claims of service connection, elements (1) and (2), 
veteran status and existence of a disability are not at 
issue.  Element (3), relationship to service is in dispute 
and was addressed by the VCAA letters described above.  
Moreover, the RO specifically addressed elements (4) and (5) 
in the August 2006 letter, and provided additional Dingess 
notice in an August 2007 letter.

As for the timing of the VCAA notice, the RO sent letters to 
the veteran in August 2006 and August 2007.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice as 
to five elements in Dingess/Hartman.

In any event, in light of the Board's denial of the two 
service connection issues elements (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

As noted above, VA's duty to assist does not attach to the 
back claim until such time as it is reopened. He was not 
provided with an examination in connection with his claim to 
reopen because the RO determined that the veteran had not 
submitted new and material evidence such as would warrant 
reopening of the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his hearing loss and tinnitus claims, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  In particular, VA has 
obtained the veteran's service treatment records, VA 
outpatient medical records, and private treatment records.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization which 
filed a brief on his behalf as recently as April 2008.  He 
exercised the option of a personal hearing and was afforded 
one in May 2008 as was detailed in the Introduction.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  
He essentially contends that he was exposed to acoustic 
trauma as an artillery gunner when he served in the Army 
National Guard.

Because these issues involve the application of identical law 
to virtually identical facts, the Board will address them 
together.

Relevant law and regulations

Service connection - in general

In general, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

The law and VA regulations bar the award of service 
connection to individuals who received a discharge from 
service under dishonorable conditions.  See 38 U.S.C.A. 
§§ 101(2), 1110, 1131 (West 2002); 38 C.F.R. § 3.1 (d), 
3.12(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Service connection for sensorineural hearing loss may be 
established showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1112, and 1137; 
38 C.F.R. §§ 3.307 and 3.309(a); see also VA Under Secretary 
for Health letter dated October 4, 1995 [it is appropriate 
for VA to consider sensorineural hearing loss as an organic 
disease of the nervous system and, therefore, a presumptive 
disability.]

Impaired hearing is not considered a disability for VA 
purposes unless the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Analysis

A July 2006 medical report identified Maryland CNC results of 
92 percent in the right ear and 92 percent in the left ear, 
which are arguably indicative of hearing loss according to VA 
standards.  The examination report also diagnosed the veteran 
with tinnitus.  Therefore, Hickson element (1) has arguably 
been met.

Hickson element (2) requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, in this case evidence of 
acoustic trauma.  

As was alluded to in the Introduction, the veteran had two 
periods of service.  Only the first period, from July 1976 to 
December 1976, qualifies as honorable service. 

During his period of active service July 30, 1976 to December 
1, 1976, there is no indication of ear problems or exposure 
to acoustic trauma.  The veteran's service record (DD 214) 
shows that his military occupational specialty was that of a 
food service specialist.  An October 1976 audiometric test of 
the veteran's hearing was normal.  There is also no 
indication of hearing loss for many years after the veteran's 
separation from this period of honorable active service, long 
after the end of the one year presumptive period contained in 
38 C.F.R. § 3.309(a).   

During the second period of other than honorable service, in 
the National Guard from December 2, 1976 to April 7, 1982, 
the veteran served as a cannoneer in an artillery battalion.  
However, even if he was exposed to acoustic trauma in 
connection with such service, the veteran's period of service 
in the National Guard has been determined to be dishonorable 
for VA purposes, and he is ineligible for any disability 
claims for that period of service.

Therefore,  Hickson element (2) is not met.  The veteran's 
claim fails on this basis.

For the sake of completeness, the Board observes that the 
veteran submitted a letter dated in July 2006 from Dr. J.B., 
his audiometric examiner.  Dr. J.B. stated that the veteran 
was in the military in the 1970s and apparently was exposed 
to artillery shells for a period of three years and that on 
discharge he was found to have hearing loss and tinnitus.  
Implicit is an opinion that the veteran's hearing loss and 
tinnitus were caused by his exposure to artillery.  However, 
as was discussed above, this was not during a period of 
honorable service.

In summary, for reasons and bases expressed above the Board 
concludes that the veteran's claims of service connection for 
hearing loss and  tinnitus are denied.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's current 
claim to reopen was initiated in June 2003, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

Procedural history

In March 1986 the RO denied the veteran's original claim of 
service connection for residuals of a back injury.  He 
appealed, and his claim was denied by the Board in October 
1986.  The Board found that the veteran's pre-existing back 
disorder did not increase in severity during his active duty 
for training.  

The veteran subsequently attempted to reopen his claim twice.  
In November 1994 and December 1998 decisions the Board 
declined to reopen the claim, essentially finding that new 
and material evidence had not been submitted.  The veteran 
was informed of those denials and did not appeal.  

Evidence of record 

The evidence of record at the time of the December 1998 Board 
decision included the veteran's service medical records, 
which showed that in September 1976 the veteran reported that 
he sustained a back injury prior to service.  The impression 
was chronic back strain.  The October 1976 report of 
examination for separation showed no history, complaints of, 
or findings of a back injury.  

There was no pertinent evidence for approximately ten years 
after the veteran's first (honorable) period of service.

In a January 1986 statement, the veteran claimed that he 
injured his back in June 1976 (pre-service) and that he had 
treatment and therapy for it in September 1976.  He also 
submitted private treatment records, dated from October to 
December 1984.  One of the records gave a diagnosis of right 
upper back strain with a date of onset of October 4, 1984.  
The veteran reported a history of injuring his back lifting 
furniture on the job and reported he had no prior back pain 
or injury.

Also of record were VAMC treatment records dated from 
February to March 1986.  A February 1986 treatment note 
showed that the veteran was seen for complaints of back pain 
with right-sided muscle spasms.  He reported a history of 
back problems since 1976 when he hurt his back "lifting 
artillery".  He was seen on several occasions in March 1986 
complaining of back pain and muscle spasms.  He reported 
upper right back pain for 10 years, following an injury in 
service.  The assessment was muscle spasm, but it was noted 
that the veteran's history of 
10 years of pain did not fit with muscular etiology.  

The veteran also testified at a personal hearing at the RO in 
May 1986.  He testified that he injured his back in 1976 and 
was seen at the troop clinic for the injury and was told that 
he had an upper right and low back strain.  He claimed he had 
constant back problems since then.  He also claimed that he 
never said he had had a back injury or back problems prior to 
active service. 

In VA treatment notes dated in July and February 1988 the 
veteran complained of low back pain since falling off a tank 
in 1976. In a February 1988 consultation sheet the veteran 
reported a back injury in service when he fell off a cannon 
in December 1976.

Added to the record was the veteran's testimony at his 
personal hearing in October 1992.  The veteran testified that 
he had had no back problems prior to his entry into active 
service. He stated that he was exercising while in basic 
training when he hurt his back and fell to the ground, unable 
to get up.    

The veteran testified at a personal hearing at the RO in 
October 1996.  He indicated that he injured his back during 
basic training in September 1976.  He claimed that he was in 
an artillery unit and one time he fell off a moving truck and 
hit his back.  He indicated that he had no problems with his 
back prior to service.
 
The December 1998 Board decision

In the December 1998 decision the Board denied reopening the 
veteran's claim, finding that the evidence received since the 
November 1994 Board decision was cumulative or redundant or 
did not bear directly on whether residuals of a back injury 
were incurred in active service.  

The veteran was informed of that decision.  He did not appeal 
to the Court.    

Evidence which has been submitted sine the December 1998 
Board decision will be discussed immediately below.

Analysis

The Board's December 1998 decision is final.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

The veteran's claim has been denied in the past because VA 
determined that he had a pre-existing back disability which 
had not been aggravated during his period of active duty from 
July to December 1976.  In essence, various VA adjudicators 
discounted as self-serving the veteran's statements to he 
effect that he did not have a pre-existing back disability, 
as well as his statements attributing his back disability to 
an inconsistently-described injury in service.  In addition, 
the veteran presented no medical evidence supporting his 
contention.


The veteran has once again has attempted to reopen his claim.  
In a February 2006 decision the RO declined to reopen the 
claim, finding that new and material evidence had not been 
submitted.  The veteran's appeal of that decision is now 
before the Board. 

Evidence added to the record since the December 1998 Board 
decision includes various medical treatment records and the 
veteran's statements, including his May 2008 hearing 
testimony.  

The treatment records submitted by the veteran refer to 
surgical discectomy treatment in May 2001 for a herniated 
cervical disc with follow-up visits, and treatment for low 
back pain.  The matter of the existence of a back disability 
has never been in dispute.  This additional evidence does 
not, in any way, relate the veteran's back pathology to his 
military service, nor does it show that the back disability 
was aggravated during service.  Hence, it does not address 
the specified basis for the disallowance of the claim.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence]. 

At the May 2008 hearing, the veteran testified that he 
believed his current back condition was caused by having 
fallen off a truck onto his back when he was in basic 
training.  This testimony is reiterative of prior contentions 
made by the veteran to the effect that his back disability 
began in service and that he  continued to have back problems 
after service.  It cannot be considered to be new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).

To the extent that the veteran's continues to contend that 
his current back problems are due to his military service, in 
addition to this being reiterative of previous contentions 
this constitutes an opinion on medical matters.  It is well 
established that laypersons such as the veteran are not 
competent to opine on medical matters such as the cause of 
onset of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Moreover, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  As such, the veteran's assertion is 
not material evidence.

In short, after a careful review of the evidence which has 
been received since the December 1998 Board decision, the 
Board concludes that new and material evidence has not been 
submitted to reopen the claim.  The evidence does not relate 
to an unestablished fact necessary to substantiate the claim, 
namely that the veteran's back disability was incurred in or 
aggravated by his active honorable military service.  The 
claim is not reopened, and the benefit sought on appeal 
remains denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

The appeal to reopen a claim of service connection for 
residuals of a back injury is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


